ICJ_118_ApplicationGenocideConvention_HRV_SRB_2015-02-03_JUD_01_ME_07_FR.txt.                                                                                               390




                           DÉCLARATION DE Mme LA JUGE DONOGHUE

                 [Traduction]

                    1. J’ai voté pour tous les points du dispositif de l’arrêt et je souscris à
                 la plupart des éléments du raisonnement suivi par la Cour. Dans la pré-
                 sente déclaration, j’entends néanmoins formuler quelques observations
                 sur les parties de l’arrêt qui traitent de l’élément matériel (actus reus) du
                 génocide en réponse tant à la demande de la Croatie qu’à la demande
                 reconventionnelle de la Serbie.
                    2. J’examinerai d’abord les déclarations écrites de témoins produites par
                 la Croatie et leur appréciation par la Cour. Ainsi qu’il est dit dans l’arrêt, ces
                 déclarations sont déficientes à bien des égards. Cela étant, même si la Cour
                 avait écarté chacune de ces déclarations de témoins, ses conclusions concer-
                 nant la demande principale seraient restées les mêmes. Les constatations
                 factuelles du Tribunal pénal international pour l’ex‑Yougoslavie (« le TPIY »)
                 et les faits admis par la Serbie établissent amplement que les Croates ont été
                 victimes de meurtres et d’atteintes graves à leur intégrité physique ou men-
                 tale. La Serbie a reconnu que les éléments de preuve établissaient l’existence
                 de l’élément matériel du génocide, tant de façon générale (CR 2014/15, p. 13,
                 par. 10 (Schabas)) que, comme il est exposé en détail dans l’arrêt, relative-
                 ment à un grand nombre de localités précises. La portée géographique des
                 constatations du TPIY et des faits admis par la Serbie établissent également
                 de façon convaincante l’existence d’une ligne de conduite suivie par l’armée
                 populaire yougoslave (Jugoslovenska narodna armija (« la JNA »)) et les
                 forces serbes. La Cour a rejeté la demande de la Croatie non pas en raison
                 des déficiences des déclarations de témoins, mais parce que l’intention géno-
                 cidaire n’était pas la seule conclusion que l’on puisse raisonnablement tirer
                 de ladite ligne de conduite. Toutefois, les déclarations de témoins et l’analyse
                 qu’en a fait la Cour méritent qu’on s’y arrête brièvement.
                    3. La Cour a fourni lors d’affaires précédentes des indications sur les
                 critères qu’elle applique pour apprécier les déclarations de témoins. Elle
                 examine si le témoin est désintéressé et elle accorde plus de poids au témoi-
                 gnage de quelqu’un qui n’a rien à perdre ni à gagner, ou s’exprime au mépris
                 de ses intérêts (Activités militaires et paramilitaires au Nicaragua et contre
                 celui‑ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986,
                 p. 42‑43, par. 69). Elle opère aussi une distinction entre les faits dont le
                 témoin a une connaissance personnelle, d’une part, et les spéculations ou le
                 relais d’informations obtenues d’autrui (« ouï‑dire »), d’autre part (ibid.,
                 p. 42, par. 68). La Cour accorde un poids particulier aux déclarations
                 contemporaines des faits (Différend territorial et maritime entre le Nicara‑
                 gua et le Honduras dans la mer des Caraïbes (Nicaragua c. Honduras), arrêt,
                 C.I.J. Recueil 2007 (II), p. 731, par. 244). Ces critères d’appréciation ont
                 été réaffirmés aujourd’hui par la Cour (arrêt, par. 196‑197).

                                                                                               391




7 CIJ1077.indb 779                                                                                    18/04/16 08:54

                         application de convention génocide (décl. donoghue)                 391

                    4. La Cour ne peut appliquer ces critères que si une déclaration ren-
                 ferme suffisamment d’informations pour en permettre l’analyse. Quels
                 sont donc les éléments qui doivent figurer dans une déclaration écrite de
                 témoin ? Le Statut et le Règlement de la Cour donnent peu d’indications
                 sur la forme ou la teneur de ces déclarations. En ce qui concerne les
                 témoins qui déposent devant la Cour, cependant, le Règlement (art. 57
                 et 64) prévoit que soient fournies certaines informations de base, dont le
                 nom, la nationalité et le domicile du témoin, et que celui‑ci fasse une
                 déclaration par laquelle il s’engage à dire la vérité. Ces indications sont
                 nécessaires également pour déterminer la valeur probante d’une déclara-
                 tion écrite. A cet égard, j’appelle l’attention sur le paragraphe 5 de l’ar-
                 ticle 4 des règles sur l’administration de la preuve dans l’arbitrage
                 international publiées le 29 mai 2010 par l’International Bar Association
                 (IBA) (qui porte sur les déclarations écrites de témoins). Cette disposition
                 exige que soient fournis des renseignements de base semblables à ceux
                 prévus aux articles 57 et 64 du Règlement de la Cour (nom, adresse, affir-
                 mation de véracité, signature, date et lieu de signature).
                    5. Pour apprécier la valeur probante d’une déclaration, il est bien entendu
                 nécessaire, par‑delà les questions de forme, d’en examiner au plus près la
                 teneur. Les règles de l’IBA sont, là encore, instructives. Elles prévoient que
                 soient fournis des renseignements sur les liens éventuels du témoin avec les
                 parties, ce qui peut éclairer sur son désintéressement, et stipulent que la
                 déclaration doit comprendre un exposé complet et détaillé des faits et préci-
                 ser la source des informations fournies par le témoin. La cour ou le tribunal
                 peut ainsi évaluer la fiabilité des éléments de preuve (par exemple, juger si le
                 témoin était à même de voir ou d’entendre clairement ce qui se passait lors
                 des faits) et déterminer si le témoin a eu directement connaissance des faits
                 dont il témoigne (et n’en a pas simplement entendu parler).
                    6. Les critères d’appréciation décrits dans les paragraphes qui précèdent
                 ne sont pas nouveaux ni particuliers à la Cour. Une énumération des condi-
                 tions minimales de forme et de contenu auxquelles doivent satisfaire les
                 déclarations écrites de témoins (analogues à ce qu’on trouve aux articles 57
                 et 64 du Règlement de la Cour ou à l’article 4 des règles de l’IBA) pourrait
                 certainement fournir aux parties des indications plus précises. Même en
                 l’absence d’une telle énumération, cependant, il n’y a rien d’étonnant à ce
                 qu’une déclaration de témoin ne contenant pas les renseignements dont la
                 Cour a besoin pour appliquer les critères d’appréciation établis soit jugée
                 par elle inopérante lorsqu’il s’agit de prouver les allégations d’une partie.
                    7. Ces considérations m’amènent à faire une observation sur la manière
                 dont la Cour a apprécié les déclarations de témoins produites par la
                 Croatie pour décider si les éléments de preuve établissaient l’existence de
                 l’élément matériel du génocide dans certaines localités. Selon moi, les
                 localités analysées par la Cour peuvent être rangées en deux catégories,
                 selon la nature des éléments de preuve dont disposait la Cour à leur sujet.
                    8. La première catégorie comprend les localités au sujet desquelles le
                 dossier contient des constatations factuelles du TPIY et expose des faits
                 reconnus par la Serbie, ainsi que, dans certains cas, des déclarations de

                                                                                             392




7 CIJ1077.indb 781                                                                                  18/04/16 08:54

                         application de convention génocide (décl. donoghue)               392

                 témoins. Pour chacune de ces localités, la Cour a conclu que les éléments
                 de preuve établissaient l’élément matériel du génocide. Ces conclusions
                 reposent sur une assise solide. La Croatie a dûment assumé la charge de
                 la preuve qui lui incombait relativement à ces éléments, et ceux‑ci satis-
                 font aux critères rigoureux d’établissement de la preuve retenu en l’es-
                 pèce ; ils « avèrent clairement » l’existence de l’élément matériel du
                 génocide et sont « pleinement convaincants » (arrêt, par. 178), que les
                 déclarations de témoins soient ou non prises en considération.
                    9. La seconde catégorie comprend les localités au sujet desquelles le
                 dossier ne contient pas de constatations factuelles du TPIY et n’expose pas
                 des faits admis par la Serbie. Pour ces localités, la Croatie s’est largement
                 appuyée sur des déclarations de témoins. Elle s’est principalement attachée
                 à déterminer si ces déclarations étaient signées et si les témoins avaient eu
                 connaissance directement des éléments de preuve y figurant (et non par
                 ouï‑dire). Dans quelques cas, des déficiences dans les déclarations de
                 témoins (par exemple, le défaut de signature ou le ouï‑dire) ont conduit la
                 Cour à conclure que l’élément matériel du génocide n’était pas avéré. Pour
                 la plupart des localités de cette seconde catégorie, cependant, la Cour a
                 établi que les déclarations pertinentes étaient signées et que les témoins
                 avaient eu connaissance directement des éléments y figurant. A maintes
                 reprises, la Cour a dit que les déclarations remplissant ces deux conditions
                 devaient être considérées comme ayant une « valeur probante ». Je conviens
                 certes que les déclarations signées reposant sur une connaissance directe
                 des éléments avancés peuvent avoir une valeur probante et venir en consé-
                 quence étayer les allégations d’une partie. Ce qui me gêne dans l’analyse
                 faite par la Cour, c’est que celle‑ci, après avoir recensé les déclarations
                 auxquelles il convenait d’accorder une « valeur probante », est passée, un
                 peu hâtivement, à la conclusion que ces déclarations avéraient l’élément
                 matériel du génocide. A mon sens, il n’était possible de conclure qu’une
                 déclaration était pleinement convaincante et avait clairement l’existence de
                 l’élément matériel du génocide, selon le critère d’établissement de la preuve
                 retenu en l’espèce, qu’après avoir pris en considération des critères d’ap-
                 préciation autres que la signature et la connaissance directe (comme le lieu
                 où se trouvait le témoin lorsqu’il a eu connaissance des éléments de preuve,
                 son désintéressement et les circonstances de l’entretien). Il est regrettable
                 que l’arrêt présente un manque de cohérence imputable à l’étendue insuffi-
                 sante de l’exposé consacré à l’analyse par la Cour des éléments des décla-
                 rations de témoins sur lesquels elle s’est fondée pour juger si l’élément
                 matériel du génocide existait, et au défaut de citations des parties perti-
                 nentes du dossier. L’obscurité du raisonnement de la Cour amène à se
                 demander si elle s’est conformée au critère d’établissement de la preuve
                 qu’elle avait énoncé. De plus, vu que les constatations factuelles du TPIY
                 et les faits admis par la Serbie établissent clairement l’existence aussi bien
                 de l’élément matériel du génocide que de la ligne de conduite imputée à la
                 JNA et aux forces serbes, la Cour aurait pu se dispenser de statuer cas par
                 cas sur l’élément matériel du génocide pour les localités de cette seconde
                 catégorie.

                                                                                           393




7 CIJ1077.indb 783                                                                                18/04/16 08:54

                         application de convention génocide (décl. donoghue)              393

                    10. Au sujet de la demande reconventionnelle de la Serbie, il me paraît
                 utile de formuler une observation sur l’analyse faite par la Cour de l’élé-
                 ment matériel du génocide, plus précisément sur sa conclusion selon
                 laquelle les morts de civils qui ont résulté d’attaques d’artillerie à Knin
                 n’étaient pas des « meurtre[s] » au sens du litt. a) de l’article II de la
                 Convention (arrêt, par. 474‑475), terme qui, selon l’interprétation de la
                 Cour, ne désigne que l’acte de tuer intentionnellement (ibid., par. 156 ;
                 affaire concernant l’Application de la convention pour la prévention
                 et la répression du crime de génocide (Bosnie‑Herzégovine c. Serbie-et-­
                 Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 121, par. 186).
                    11. Je ne conteste pas la conclusion de la Cour selon laquelle elle ne
                 saurait conclure que les morts parmi les civils de Knin ont résulté d’at-
                 taques d’artillerie indiscriminées (arrêt, par. 472). Cependant, je ne suis
                 pas d’accord avec elle lorsqu’elle laisse entendre (ibid., par. 474) que la
                 portée du terme « meurtre », tel qu’il est employé au litt. a) de l’article II
                 de la Convention, ne s’étend pas à l’acte de tuer dans le cadre d’attaques
                 dirigées exclusivement contre des objectifs militaires et ne visant pas déli-
                 bérément les civils. Il est certainement possible que les pertes civiles résul-
                 tant de telles attaques soient causées intentionnellement, même si les civils
                 n’étaient pas visés délibérément. Selon les circonstances, ces actes peuvent
                 être ou non licites au regard du droit des conflits armés, et cette distinc-
                 tion pourrait avoir une incidence sur l’appréciation des éléments de
                 preuve avancés pour établir l’intention génocidaire. Cependant, lorsqu’il
                 s’agit pour la Cour de décider si des pertes civiles sont constitutives de
                 l’élément matériel du génocide, il lui suffit à mon sens de déterminer si ces
                 pertes ont été causées intentionnellement.
                    12. Cette observation ne m’empêche nullement de souscrire aux conclu-
                 sions plus générales de la Cour sur la demande reconventionnelle : les élé-
                 ments de preuve établissaient l’existence de l’élément matériel du génocide,
                 mais la demande reconventionnelle devait être rejetée parce que l’inten-
                 tion génocidaire n’a pas été prouvée.

                                                             (Signé) Joan E. Donoghue.




                                                                                           394




7 CIJ1077.indb 785                                                                                 18/04/16 08:54

